Citation Nr: 1820600	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO. 12-10 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2016, the Board reopened the claims on appeal and remanded for further development. Additional development is required for compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In September 2016, the Board remanded the claims for further development and sent a copy of the remand to the Veteran's last known address; the Utica, New York, address that she indicated on her April 2012 substantive appeal (VA Form 9). The Veteran was scheduled for a VA examination in October 2016 in connection with her claims. The Compensation and Pension (C&P) examination inquiry listed the Veteran's address in Rome, New York, with a telephone number with a 315 area code. The C&P Examination Request Routing Assistant (ERRA) search was based on the Veteran's Utica, New York, zip code. A notice letter was sent to the same Utica, New York, address that the September 2016 Board remand was sent. 

A CLEAR (Comprehensive Legal and Regulatory) report was requested and performed in December 2016. The CLEAR report showed an Albuquerque, New Mexico address as the Veteran's most recent address. Correspondance from January 2017 reflects that the VA examinations were canceled due to the Veteran's failure to R.S.V.P. and that a letter was sent to the Veteran's Utica, New York, address regarding the examinations in October 2016 and that the Veteran was called with no response.

In March 2017, a Supplemental Statement of the Case (SSOC) was sent to the Veteran's Utica, New York address but was returned undeliverable in April 2017. An April 2017 letter from the Board indicating that the Veteran's appeal had been returned to the Board and resumed its place on the docket was also returned undeliverable in May 2017.

In a March 2018 statement, the Veteran's representative asserted that the Veteran may not have received correspondence regarding the scheduled VA examinations due to the discrepancy in contact information for the Veteran, including the Albuquerque, New Mexico, address listed in CLEAR and the 505 New Mexico area code. There is no indication that the RO attempted to contact the Veteran at the Albuquerque, New Mexico address or the telephone number with the 505 area code. The Board also notes that the duty to assist a claimant is not a one-way street and the Veteran shall cooperate to the full extent in the development of her claims. Wood v. Derwinski, 1 Vet. App. 406 (1991) A claimant is responsible for cooperating with VA in the development of her claim. 38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

A remand is required to ensure that the Veteran is in receipt of the correspondence from the Board and AOJ (including the September 2016 remand and March 2017 SSOC) and that she is scheduled for new VA examinations. Any outstanding private and VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Perform any development deemed necessary to attempt to determine the Veteran's current contact information, to include sending a letter to the most recent address listed in the December 2016 CLEAR report and calling the number associated with the address.

2. Ask the Veteran to identify any outstanding private treatment records that she wishes VA to obtain, and advise her that she may submit any additional evidence or information she might have to support her claims, to include lay statements. After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file. Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of her neck and back pain. Notification of the examination should be sent to the Veteran's most recent address listed in the December 2016 CLEAR report. All indicated tests and studies should be conducted and all clinical findings reported in detail. The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

After identifying any disabilities that are causing the Veteran's neck and back pain, state whether it is at least as likely as not (50 percent probability or more) that the disabilities began in service or are otherwise related to service.

In rendering the opinion, please specifically discuss the significance of (1) the Veteran's in-service motor vehicle accident; (2) the symptoms she reported on her August 1989 separation medical history report, including recurrent back pain and swollen joints; (3) her post-service diagnosis of fibromyalgia; (4) the April 2011 VA examiner's finding that the Veteran's back and neck problems were likely related to her fibromyalgia; and (5) the article on fibromyalgia submitted in August 2016, which notes that fibromyalgia can be triggered by physical trauma.

A complete rationale for the opinion rendered must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4. After completing the requested actions, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017). 


